CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) 1.550% PowerNotes® Due June 15, 2015 TOTAL (1) Excludes accrued interest, if any. (2) Calculated in accordance with Rule 457(r) under the Securities Act of 1933. Caterpillar Financial Services Corporation PowerNotes®, with Maturities of 9 Months or More from Date of Issue Filed under Rule 424(b)(3), Registration Statement(s) No. 333-173364 Pricing Supplement No. 1 - Dated Monday, June 6, 2011 (to Prospectus dated April 7, 2011 and Prospectus Supplement dated April 7, 2011) Investors should read this pricing supplement in conjunction with the Prospectus and Prospectus Supplement CUSIP Number Aggregate Principal Amount Selling Price (3) Gross Concession Net Proceeds Coupon Type Coupon Rate(4) Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Yield(5) 14912HPK0 100% 0.950% Fixed 1.550% Semi- Annual 06/15/2015 12/15/2011 Yes Senior Unsecured Notes 1.550% Redemption Information: Non-Callable Joint Lead Managers and Lead Agents: Incapital LLC, BofA Merrill Lynch Agents: Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division of National Financial Services LLC, Morgan Stanley, UBS Investment Bank, Wells Fargo Securities Caterpillar Financial Services Corporation Offering Dates: Offering Dates: May 31, 2011 through June 06, 2011 Trade Date: Monday, June 6, 2011 @ 12:00 PM ET Settlement Date: Thursday, June 9, 2011 Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. (3) The interest rates on the PowerNotes® may be changed by Caterpillar Financial Services Corporation from time to time, but any such changes will not affect the interest rate on any PowerNotes® offered prior to the effective date of the change. (4) Expressed as a percentage of aggregate principal amount. Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. (5) Yields are quoted on a semi-annual bond equivalent yield basis.
